Citation Nr: 1613815	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  05-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served in the North Carolina Army National Guard from April 1986 to July 2003.  He had verified periods of active duty for training (ACDUTRA) from September 17, 1986 to December 17, 1986; September 7, 1988 to September 28, 1988; May 16, 1998 to May 30, 1998; and May 12, 2001 to May 26, 2001.  

This case comes before the Board of Veterans' Appeals (the Board) from September 2004 and September 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a hearing before the undersigned Veterans' Law Judge in October 2007 with respect to his cervical spine, back, and shoulder claims; a transcript of that proceeding has been associated with the claims file.  Additionally, the Veteran had a hearing before another member of the Board in May 2009 addressing all of the Veteran's pending claims; a transcript of this proceeding is also of record.  Subsequently, the Veterans' Law Judge who presided over the May 2009 hearing retired.  In October 2015, the Veteran was informed that he was entitled to an opportunity to testify at a new hearing.  The Board did not receive a response from the Veteran; accordingly, it is presumed that the Veteran did not wish to testify at a new hearing.

In two May 2014 decisions, the Board denied the Veteran's service connection claims.  The Veteran appealed the decisions to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2015 order, the Court vacated the May 2014 decisions and remanded the appeals to the Board for further proceedings consistent with a September 2015 Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

According to the September 2015 JMR, the Board failed to ensure VA satisfied its duty to assist because the August 2013 VA examination report was inadequate for rating purposes.  The JMR also noted that the Board did not sufficiently explain what had changed regarding the June 2010 VA examination report, which in a December 2011 remand the Board found to be inadequate, but in the May 2014 decision was found to be adequate.  

With respect to the August 2013 VA examination report, the JMR indicated that the report was inadequate because the examiner relied on an inaccurate factual premise in finding that there was no objective evidence of a chronic diagnosis resulting from the Veteran's May 1998 injury.  In support of this determination, the JMR cited a January 1997 private MRI, which showed "mild posterior disc protrusion at L5-S1," and a May 22, 1998 lumbar spine x-ray report showing "borderline (Grade I) spondylolisthesis at L4-5" and "suspicious lucency through the L5 pars interarticularis suggestive of spondylolysis."  The JMR stated that the May 1998 findings demonstrated a different chronic condition in a different location than the chronic condition noted in the January 1997 findings.  The JMR further stated that given these findings, it appeared that the August 2013 VA examiner had not reviewed the pertinent medical records.  The JMR also indicated that the examiner did not provide an explanation of the various diagnoses prior to and following the May 1998 injury, or address whether the post May 1998 diagnoses indicated aggravation.

The JMR also took issue with the August 2013 VA examination report as it pertained to the Veteran's claims for cervical spine and right shoulder disabilities.  In particular, the JMR noted that the examiner's opinion was based on his finding that there was "no evidence," that the Veteran had fallen out of a truck in May 1998.  Contrary to this finding, the JMR cited treatment records from May 1998 noting the Veteran's reported injury, a May 1998 Line of Duty inquiry, and a May 2006 Occupational Therapy Consultation, as evidence that the reported injury had occurred.  

Given that the August 2013 VA examination report did not adequately address the relevant medical evidence, or support its conclusions with adequate rationales, it is inadequate for rating purposes.  Accordingly, on remand, a new opinion must be obtained.

As to the Veteran's psychiatric claims, the JMR noted that the Veteran underwent a VA psychiatric examination in June 2010.  In December 2011, the Board found the examination inadequate because it did not appear that the examiner based his opinion on a review of the claims file; however, in May 2014, the examination report was deemed adequate for rating purpose without any explanation.  The JMR therefore instructed that the psychiatric claims be remanded so that the Board could provide an adequate statement of its reasons and bases for finding the June 2010 examination report adequate.

Regarding the June 2010 VA examination report, the Board notes that the June 2010 VA examiner provided addendums in January 2012 and September 2012.  The January 2012 addendum stated that the examiner did not have the claims file for review at the time of the June 2010 examination, but upon review of the record, concluded that "the Veteran's current mood disorder due to general conditions is directed related to and / or sustained during his period of active duty for training."  The examiner did not provide a rationale for the conclusion.  However, in his September 2012 addendum, the examiner stated that his opinion was based on a review of the Veteran's claims file, the Veteran's report, and the symptoms themselves.  

Given the confusing language cited above, the Board finds that the January 2012 opinion addressing direct service connection is ambiguous.  Moreover, the examiner's rationale for his direct opinion was conclusory, in that the examiner's only rationale was that the opinion was based on information obtained in review of the claims file, the Veteran's report, and the symptoms themselves.  Additionally, the June 2010 examination report did not address whether the Veteran's orthopedic disabilities aggravated any claimed psychiatric disorder.  Thus, a clarifying opinion must be obtained.  

Lastly, a review of the record suggests that the AOJ has not conclusively determined whether the Veteran had ACDUTRA or INACDUTRA service during the period of May 1991 when he was injured while riding in the back of an M113 track vehicle.  See May 1991 sick call note; July 2010 VA examination report, pg. 2.  Thus, on remand, the AOJ should attempt to verify the nature of the Veteran's service during this period. 

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's dates of ACDUTRA and INACDUTRA service during the period of April 1991 through May 1991.  Service records providing retirement points are insufficient in this regard.  The AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.  If records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him since October 2003 and who has outstanding records.  Associate any outstanding records with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's treatment from October 2012 to present.  

4.  Next, forward the Veteran's claims file to the examiner who rendered the August 2013 opinion for an addendum.  The examiner should review the Veteran's claims file, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a.  Identify any diagnosed cervical spine, right shoulder, and lumbar spine disability present since October 2003.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine, right shoulder, and lumbar spine disabilities had onset during a period of active duty for training (ACDUTRA).

In rendering the requested opinions, the examiner is asked to refer to the following information noted in the Veteran's service records: i) neck and arm pain after riding in a tracked vehicle in May 1991, though it is not clear if this was a period of ACDUTRA; ii) back, neck, and arm pain after ACDUTRA in May 1998; and iii) lower back and right shoulder pain after lifting a duffel bag in May 2001.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine, right shoulder, and lumbar spine disabilities were aggravated during a period of active duty for training (ACDUTRA), considering the incidents referenced above in b (i to iii).

Additionally, the examiner is asked to address the clinical significance of the following: the January 1997 MRI which showed "mild posterior disc protrusion at L5-S1;" the May 22, 1998 lumbar spine x-ray report showing "borderline (Grade I) spondylolisthesis at L4-5" and "suspicious lucency through the L5 pars interarticularis suggestive of spondylolysis;" the June 1998 work capacity assessment by HealthSouth which referenced a nonservice-related, on the job injury to the neck in August 1996; Dr. P. H.'s July 2001 statement that the Veteran's medical condition was stable, though with intermittent exacerbations of symptoms and permanent work restriction; physician's assistant S. C.'s July 2001 statement that Veteran was disabled from June 2001 and not fit for normal duty; the October 2002 statement of the Adjutant General of North Carolina that the herniated nucleus pulposus C5-6 was incurred in the line of duty, but that degenerative disc disease, multiple cervical discs disease at C4-5/C5-6/C6-7, cervical degenerative joint disease, and L5-S1 lumbar disk disease were not related to service and were not aggravated there in as determined by the National Guard Bureau's Surgeon; the September 2004 VA examination report and February 2005 addendum in which the examiner found it less likely than not that degenerative changes of the lumbar spine and right shoulder seen on x-ray were related to the service injuries noted in May 1998 and May 2001; the November 2008 physical therapy record which noted that the Veteran's neck and right shoulder pain was possibly related to a fall while on active duty; and any other medical records that may be obtained suggesting a relationship between any current cervical spine, shoulder, and lumbar spine disabilities to the periods of ACDUTRA.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  The term "aggravation" means a permanent increase in severity; that is, a worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.

If an opinion cannot be reached on aggravation without resort to speculation, the examiner is asked to clarify whether aggravation cannot be determined because there are several potential factors, when the events during ACDUTRA are not more likely than any other to aggravate the Veteran's current disabilities, and that an opinion on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

5.  Next, forward the Veteran's claims file to the examiner who rendered the June 2010, January 2012, and September 2012 opinions for an addendum.  The examiner should review the Veteran's claims file, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again

Following review of the claims file, the examiner should provide an opinion on the following:

a.  Identify any diagnosed acquired psychiatric disorder present since December 2005.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder had onset during a period of active duty for training (ACDUTRA).

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder was caused by a service-connected disability.

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder was aggravated by service-connected disability.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




